ORDER

PER CURIAM.
Appellant Jason Ponze appeals the judgment denying his Rule 24.035 motion to vacate, set aside, or correct the judgment or sentence.
The findings and conclusions of the motion court are based on findings of fact that are not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).